             Case 3:17-cv-05760-BHS Document 203-2 Filed 09/18/19 Page 1 of 3



1                                                             HONORABLE BENJAMIN H. SETTLE
2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT TACOMA
8
     HP TUNERS, LLC, a Nevada limited liability)
9
     company,                                  )        CASE NO. 3:17-cv-05760-BHS
                                               )
10                     Plaintiff,              )        SUPPLEMENTAL DECLARATION OF
                                               )        ANDREW P. BLEIMAN, ESQ. IN
11         vs.                                 )        FURTHER OPPOSITION TO
                                               )        DEFENDANT JOHN MARTINSON’S
12   KEVIN SYKES-BONNETT and SYKED)                     MOTION FOR SUMMARY JUDGMENT
     ECU       TUNING        INCORPORATED,)             (DKT. 183)
13   Washington   corporation,    and   JOHN)
     MARTINSON,                                )
14
                           Defendants.
15

16
             I, Andrew P. Bleiman, Esq., of full age and competency, do hereby certify and say as
17
     follows:
18
             1.     I am an attorney of the State of Illinois and the Managing Attorney of the law firm
19
     Marks & Klein, LLP’s Illinois office. In that capacity, I have been entrusted with the above-
20
     captioned file. I am fully familiar with the facts and circumstances alleged herein.
21
             2.     This Declaration is submitted in support of Plaintiff’s Supplemental Response
22

23
     Brief in Further Opposition to Defendant John Martinson’s Motion for Summary Judgment (Dkt.

24   183).

25


     SUPPLEMENTAL DECLARATION OF ANDREW P. BLEIMAN,
     ESQ. - page 1                                                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 203-2 Filed 09/18/19 Page 2 of 3



1           3.      Attached hereto as Exhibit 11 is a true and correct copy of an email dated October
2    13, 2017 from the email address johnsquared2@hotmail.com to the email address
3
     ken_cannata@att.net, including attachments.
4
            4.      Attached hereto as Exhibit 2 are HPT’s confidential and proprietary Firmware
5
     Builder instructions. This document is being designated (and has been marked) as Highly
6
     Confidential pursuant to the Protective Order entered in this matter
7
            5.      Attached hereto as Exhibit 3 is a true and correct copy of an email dated
8
     November 8, 2017 from John Martinson using the email address software@sykedecutining.com
9
     to the email address ken_cannata@att.net.
10

11          6.      Attached hereto as Exhibit 4 are HPT’s confidential and proprietary commands in

12   connection with HPT’s Firmware Flasher. This document is being designated (and has been

13   marked) as Highly Confidential pursuant to the Protective Order entered in this matter.

14          7.      Attached hereto as Exhibit 5 is a true and correct copy of an email dated
15   December 21, 2017 from ken_cannata@att.net to the email address johnsquared2@hotmail.com,
16
     without attachments.
17
            I certify that all of the foregoing is true and accurate to the best of my knowledge, and if
18
     any of the foregoing is willfully false, I am subject to punishment.
19

20   Dated: September 18, 2019
21                                                 s/ Andrew P. Bleiman
                                                   Andrew P. Bleiman
22

23

24
     1
             The Exhibits referenced in this Supplemental Declaration have been marked as “Highly
25   Confidential” pursuant to Protective Order. Given such designation, the exhibits and a motion to
     seal after leave to file the Supplemental Response has been granted.
     SUPPLEMENTAL DECLARATION OF ANDREW P. BLEIMAN,
     ESQ. - page 2                                                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 203-2 Filed 09/18/19 Page 3 of 3



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on September 18, 2019, I caused the foregoing to be electronically
3    with the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                      MARKS & KLEIN

7                                                      s/ Andrew P. Bleiman
                                                       Andrew P. Bleiman (admitted pro hac vice)
8                                                      1363 Shermer Road, Suite 318
                                                       Northbrook, Illinois 60062
9                                                      Telephone: (312) 206-5162
                                                       E-mail: andrew@marksklein.com
10

11
                                                       Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     SUPPLEMENTAL DECLARATION OF ANDREW P. BLEIMAN,
     ESQ. - page 3                                                 Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                          211 E. McLoughlin Boulevard, Suite 100
                                                                                                      PO Box 611
                                                                                       Vancouver, WA 98666-0611
                                                                                                   (360) 750-7547
